SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 13, ProAssurance Corporation (Exact name of registrant as specified in its charter) Delaware001-1653363-1261433 (State of Incorporation)(Commission File No.) (IRS Employer I.D. No.) 100 Brookwood Place, Birmingham, Alabama35209 (Address of Principal Executive Office )(Zip code) Registrant’s telephone number, including area code:(205)877-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17CFR 240.13e-(c)) ITEM 8.01 OTHER EVENTS On November 14, 2008 we timely filed a Current Report on Form 8-K to disclose our Stock Purchase Agreement with Podiatry Insurance Company of America (PICA) and the Plan of Conversion of PICA as filed with the Illinois Director of Insurance.
